Citation Nr: 0517182	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-13 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1963 to December 1963 and on active duty from 
November 1964 to August 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), which found no new and material 
evidence to reopen the claim for service connection for a 
skin disorder.  In December 1998, the veteran's claim was 
transferred to the St. Petersburg, Florida RO.  In June 2004, 
the Board reopened the claim and remanded it for further 
development.  The claim is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  

2.  A skin condition is not attributable to an injury or 
disease in service nor is it attributable to Agent Orange 
exposure.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by 
service, nor are any due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent 
letters to the veteran in March 2002, April 2003, and 
June 2004, which asked him to submit certain information, and 
informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letters informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That did not occur in this instance as the 
claim was filed prior to the VCAA enactment.  Nevertheless, 
the veteran subsequently received content complying notice 
and correct process such that this flaw in the timing of the 
notice is harmless.  The veteran was also provided an 
opportunity to testify at a hearing, which he did before the 
RO in August 1997.  

With respect to VA's duty to assist the veteran, the RO has 
obtained all evidence identified by the veteran.  The claim 
was remanded in June 2004, for further development.  At that 
time, the veteran underwent additional VA examination in 
July 2004.  In a May 2005 letter, the veteran was notified 
that he could send additional evidence in connection with his 
claim.  He made no response to the letter.  The veteran has 
not identified any additional evidence pertinent to his claim 
not already of record, and there are no known additional 
records to obtain.  There is nothing further that can be done 
in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Service Connection/Agent Orange Exposure 

The veteran and his representative contend that the veteran 
has a skin disorder related to skin problems for which he 
received treatment during service.  In the alternative, the 
veteran claims that his skin disorder resulted from exposure 
to Agent Orange while he was stationed in Vietnam.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 
38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).  

The veteran served in the Army in Vietnam from August 1965 to 
August 1966, and is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

A review of the record reveals that the veteran was treated 
on three occasions in service for skin complaints: (1) in 
June 1965 for a rash of the inner thighs and calves, for 
which the impression was heat rash; (2) in July 1965 for a 
papular rash on the arms and legs, which was thought to be 
insect bites and was treated with Calamine lotion and soaps; 
and (3) in June 1966 for a rash of the groin area, which was 
diagnosed as tinea cruris.  There was no finding of a skin 
disorder noted in the service medical records after 
June 1966.  After service, the medical evidence is replete 
with treatment for skin disorder since 1993, more than 25 
years since the last reference to it in service.  However, no 
competent evidence links the presence of a skin condition to 
service.  The case was remanded in June 2004, to allow the 
veteran to undergo VA examination to determine if it is 
likely, not likely, or at least as likely as not, that the 
veteran has a skin condition the result of service or Agent 
Orange exposure.  The veteran underwent examination by VA in 
July 2004.  The examiner reviewed the claims folder and 
examined the veteran, concluding, in pertinent part, that he 
could not relate the veteran's skin condition to service 
without resorting to speculation and further stating it did 
not look like the known Agent Orange type of rash.  

Clearly then, the skin problems noted in service were acute 
and transitory and resolved prior to separation without 
residual disability, and there remains no competent evidence 
linking current skin disability to service.  The only 
indication that the veteran's skin disorder is related to 
service or Agent Orange exposure is the veteran's statements 
of such.  It is well established that laypersons cannot 
provide testimony when an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
veteran did not present medical evidence linking his skin 
condition to service or Agent Orange exposure, nor could the 
VA examiner provide an opinion linking the condition to 
service or Agent Orange exposure, there is no basis for 
awarding service connection for a skin condition.   



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin disorder is denied.  





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


